0

Exhibit 10.1

 

SECOND MODIFICATION TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This        Second Modification to Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered into effective as of December 10, 2019
(the “Effective Date”) by and among CIBC BANK USA, (the “Lender”), LIFEWAY
FOODS, INC., an Illinois corporation (“Lifeway”), FRESH MADE, INC., a
Pennsylvania corporation (“FMI”), THE LIFEWAY KEFIR SHOP LLC, an Illinois
limited liability company formerly known as STARFRUIT, LLC (“LKS”), and LIFEWAY
WISCONSIN, INC., an Illinois corporation (“LWI” and together with Lifeway, FMI
and LKS being sometimes individually referred to as a “Borrower” and
collectively referred to as the “Borrowers”).

 

R E C I T A L S :

WHEREAS, the Lender and the Borrowers entered into an Amended and Restated Loan
and Security Agreement dated May 7, 2018, as amended by that certain First
Modification to Amended and Restated Loan and Security Agreement effective as of
March 31, 2019 (as modified, the “Loan Agreement”), pursuant to which the Lender
made available to the Borrowers a credit facility;

 

WHEREAS, the Lender and Borrowers desire to amend the Loan Agreement, among
other things, to redefine the “Borrowing Base”; and

 

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

 

1.               Definitions. (a) Undefined Terms. Unless the context otherwise
provides or requires, capitalized terms used herein which are not defined herein
shall have the meanings ascribed to them in the Loan Agreement; provided,
however, that all references in the Loan Agreement to (a) “Obligations” shall,
in addition to the definition set forth in the Loan Agreement include, but not
be limited to, the duties and obligations of the Borrowers under this Amendment,
and (b) “Loan Documents” shall, in addition to the definition set forth in the
Loan Agreement include, but not be limited to, this Amendment and the documents
and instruments to be delivered pursuant to this Amendment.

 

(b)       Amended and Restated Defined Terms. When used herein and in the Loan
Agreement, the following terms shall have the following amended and restated
meaning:

 

Borrowing Base means an amount equal to the sum of (a) 85% of the unpaid amount
(net of such reserves (including, but not limited to, dilution reserves for bad
debt write-downs, discounts, advertising allowances, credits, or other dilutive
items with respect to Borrower’s Accounts which dilution reserve shall be 3% of
the Eligible Accounts which reserve is subject to change based on the results of
future field examinations/audits) and allowances as Lender deems necessary in
its reasonable discretion) of all Eligible Accounts plus (b) 50% of the value of
all Eligible Inventory valued at the lower of cost or market (net of such
reserves and allowances as Lender deems necessary in its reasonable discretion).

 

Borrowing Base Certificate means a certificate substantially in the form of
Exhibit C or such other form as the Lender shall reasonably request.

 

Eligible Account means an Account owing to any Borrower which meets each of the
following requirements:

 

(a)       it arises from the sale or lease of goods or the rendering of services
which have been performed by any Borrower; and if it arises from the sale or
lease of goods, (i) such goods comply with such Account Debtor’s specifications
(if any) and have been delivered to such Account Debtor and (ii) such Borrower
has possession of, or if requested by Lender has delivered to Lender, delivery
receipts evidencing such delivery;

 

 

 



 1 

 

 

(b)       it (i) is subject to a perfected, first priority Lien in favor of
Lender and (ii) is not subject to any other assignment, claim or Lien;

 

(c)       it is a valid, legally enforceable and unconditional obligation of the
Account Debtor with respect thereto, and is not subject to the fulfillment of
any condition whatsoever or any asserted counterclaim, credit, allowance,
discount, rebate or adjustment by the Account Debtor with respect thereto, or to
any claim by such Account Debtor denying liability thereunder in whole or in
part and the Account Debtor has not refused to accept and/or has not returned
any of the goods or services which are the subject of such Account;

 

(d)       there is no bankruptcy, insolvency or liquidation proceeding pending
by or against the Account Debtor with respect thereto;

 

(e)       the Account Debtor with respect thereto is a resident or citizen of,
and is located within, the United States, unless the sale of goods or services
giving rise to such Account is on letter of credit, banker’s acceptance or other
credit support terms reasonably satisfactory to Lender;

 

(f)       it is not an Account arising from a “sale on approval,” “sale or
return,” “consignment” or “bill and hold” or subject to any other repurchase or
return agreement;

 

(g)       it is not an Account with respect to which possession and/or control
of the goods sold giving rise thereto is held, maintained or retained by any
Borrower (or by any agent or custodian of any Borrower) for the account of or
subject to further and/or future direction from the Account Debtor with respect
thereto;

 

(h)       it arises in the ordinary course of business of the Borrowers;

 

(i)       if the Account Debtor is the United States or any department, agency
or instrumentality thereof, Borrowers have assigned its right to payment of such
Account to Lender pursuant to the Assignment of Claims Act of 1940, and evidence
(satisfactory to Lender) of such assignment has been delivered to Lender;

 

(j)       if any Borrower now or at anytime after the date hereof maintains a
credit limit for an Account Debtor, the aggregate dollar amount of Accounts due
from such Account Debtor, including such Account, does not exceed such credit
limit;

 

(k)       if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to Lender or, in the case of electronic chattel paper,
shall be in the control of Lender, in each case in a manner satisfactory to
Lender;

 

(l)       such Account is evidenced by an invoice delivered to the related
Account Debtor and is not more than (90) days past the original invoice date;

 

(m)       it is not an Account with respect to an Account Debtor that is located
in any jurisdiction which has adopted a statute or other requirement with
respect to which any Person that obtains business from within such jurisdiction
must file a notice of business activities report or make any other required
filings in a timely manner in order to enforce its claims in such jurisdiction’s
courts unless (i) such notice of business activities report has been duly and
timely filed or Borrowers are exempt from filing such report and has provided
Lender with satisfactory evidence of such exemption or (ii) the failure to make
such filings may be cured retroactively by Borrowers for a nominal fee;

 

(n)       the Account Debtor with respect thereto is not any Borrower or an
Affiliate of any Borrower;

 

(o)       it is not owed by an Account Debtor with respect to which 25% or more
of the aggregate amount of outstanding Accounts owed at such time by such
Account Debtor is classified as ineligible under clause (l) of this definition;

 

 

 



 2 

 

 

(p)       if the aggregate amount of all Accounts owed by the Account Debtor
thereon exceeds 25% of the aggregate amount of all Accounts at such time, then
all Accounts owed by such Account Debtor in excess of such amount shall be
deemed ineligible;

 

(q)       it is otherwise not unacceptable to Lender in its reasonable
discretion for any other reason.

 

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if Lender at any time
hereafter determines in its reasonable discretion that the prospect of payment
or performance by the Account Debtor with respect thereto is materially impaired
for any reason whatsoever, such Account shall cease to be an Eligible Account
after notice of such determination is given to Borrowers.

 

Eligible Inventory means Inventory of Borrowers which meets each of the
following requirements:

 

(a)       it (i) is subject to a perfected, first priority Lien in favor of
Lender and (ii) is not subject to any other assignment, claim or Lien;

 

(b)       it is salable and not slow-moving, obsolete or discontinued (as
determined in accordance with GAAP);

 

(c)       it is in the possession and control of Borrowers and it is stored and
held in facilities owned by Borrowers or, if such facilities are not so owned,
Lender (i) is in possession of a Collateral Access Agreement with respect
thereto or (ii) has established reserves against Revolving Loan Availability
with respect thereto that Lender deems appropriate;

 

(d)       it is not Inventory produced in violation of the Fair Labor Standards
Act and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215
(as amended from time to time or any successor statute);

 

(e)       it is not subject to any agreement or license which would restrict
Lender from selling or otherwise disposing of such Inventory;

 

(f)       it is located in the United States or in any territory or possession
of the United States that has adopted Article 9 of the Uniform Commercial Code;

 

(g)       it is not “in transit” to any Borrower (other than between locations
of the Borrowers) or held by any Borrower on consignment;

 

(h)       it is not “work-in-progress” Inventory;

 

(i)       it is not supply items or packaging;

 

(j)       it is not identified to any purchase order or contract to the extent
progress or advance payments are received with respect to such Inventory;

 

(k)       it does not breach any of the representations, warranties or covenants
pertaining to Inventory set forth in the Loan Documents; and

 

(l)       Lender shall not have determined in its reasonable discretion that it
is unacceptable due to age, type, category, quality, quantity and/or any other
reason whatsoever.

 

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.

 

 

 



 3 

 

 

2.               Amendment to Loan Agreement.

 

(a)             Commencing the Effective Date, SECTION 7 of the Loan Agreement
is amended by adding a new Section 7.9 immediately following Section 7.8 thereof
as follows:

 

7.9        Effect of Benchmark Transition Event.

 

(a)        Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Lender
(without, except as specifically provided in the two following sentences, any
action or consent by any other party to this Agreement) may amend this Agreement
to replace the LIBO Rate with a Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m.
(Chicago time) on the fifth (5th) Business Day after the Lender has posted such
proposed amendment to the Borrowers. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that the Borrowers have
delivered to the Lender written notice that the Borrowers accept such amendment.
No replacement of the LIBO Rate with a Benchmark Replacement pursuant to this
this Section 7.9 will occur prior to the applicable Benchmark Transition Start
Date.

 

(b)        Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Lender will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

 

(c)        Notices; Standards for Decisions and Determinations. The Lender will
promptly notify the Borrowers of (i) any occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark Transition Start Date, (i) the implementation of
any Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Lender pursuant to this Section titled “Effect of Benchmark Transition
Event,” including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 7.9.

 

(d)        Benchmark Unavailability Period. Upon the Borrowers’ receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrowers
will be deemed to have converted any pending request for a LIBOR Loan, and any
conversion to or continuation of any LIBOR Loans to be made, converted or
continued during any Benchmark Unavailability Period into a request for a
borrowing of or conversion to Base Rate Loans.

 

(e)        Certain Defined Terms. As used in this Section 7.9:

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Lender giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBO Rate for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Lender giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.

 

 

 



 4 

 

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Interest Period,” timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Lender decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Lender in a manner substantially consistent with market practice
(or, if the Lender decides that adoption of any portion of such market practice
is not administratively feasible or if the Lender determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Lender decides is reasonably necessary in
connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

 

(i)       in the case of clause (i) or (ii) of the definition of “Benchmark
Transition Event,” the later of (A) the date of the public statement or
publication of information referenced therein and (B) the date on which the
administrator of the LIBO Rate permanently or indefinitely ceases to provide the
LIBO Rate; or

 

(ii)       in the case of clause (iii) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(i)       a public statement or publication of information by or on behalf of
the administrator of the LIBO Rate announcing that such administrator has ceased
or will cease to provide the LIBO Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

 

(ii)       a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

 

(iii)       a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Lender by notice
to the Borrowers.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with the this
Section 7.9 and (y) ending at the time that a Benchmark Replacement has replaced
the LIBO Rate for all purposes hereunder pursuant to the Section titled “Effect
of Benchmark Transition Event.”

 

 

 



 5 

 

 

“Early Opt-in Election” means the occurrence of (i) a determination by the
Lender or (ii) a notification by the Borrowers to the Lender, that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in this Section titled “Effect
of Benchmark Transition Event,” are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate,
and, in the case of clause (ii) the agreement by the Lender to amend this
Agreement as a result of such election.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

(b)             Commencing the Effective Date, Section 10.1.6 of the Loan
Agreement is amended and restated as follows:

 

10.1.6       Borrowing Base Certificates. Within 30 days of the end of each
month commencing the month ended November 30, 2019, a Borrowing Base Certificate
dated as of the end of such month and executed by a Senior Officer of each
Borrower on behalf of such Borrower (provided that (a) Borrowers may deliver a
Borrowing Base Certificate more frequently if they choose, (b) at any time an
Event of Default exists, Lender may require Borrowers to deliver Borrowing Base
Certificates more frequently and (c) so long as no Event of Default has occurred
and is continuing, the Eligible Inventory identified in such Borrowing Base
Certficate may be based on a physical inventory conducted by Borrowers as of the
end of the most recent Fiscal Quarter just ended1).

 

(c)             Commencing the Effective Date, Section 14.1 of the Loan
Agreement is amended and restated as follows:

 

14.1       Waiver; Amendments. This Agreement shall not be amended, modified or
supplemented without the written agreement of Borrowers and Lender at the time
of such amendment, modification or supplement, except as set forth in Section
7.2 and Section 7.9. No waiver of any provision of this Agreement or any of the
other Loan Documents shall be effective unless set forth in writing signed by
the party making such waiver, and any such waiver shall be effective only to the
extent therein set forth and for the specific purpose for which given. Failure
by Lender to insist upon full and prompt performance of any provisions of this
Agreement or any of the other Loan Documents, or to take action in the event of
any breach of any such provision or upon the occurrence of any Event of Default,
shall not constitute a waiver of any rights of Lender, and Lender may at any
time thereafter exercise all available rights and remedies with respect to such
breach or Event of Default. No delay on the part of Lender in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by Lender of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. Receipt by Lender of any instrument or document shall not constitute or
be deemed to be an approval thereof. Any approvals required under any of the
other Loan Documents must be in writing, signed by Lender and directed to
Borrower.

 

_________________________

1 For example, the Borrowing Base Certificates as of December 31, January 31 and
February 28/29 may reflect the Eligible Inventory determined as of the physical
inventory conducted as of December 31.

 



 6 

 

 

(d)             Commencing on the Effective Date, Exhibit C to the Loan
Agreement is amended and restated as provided in Annex 1 to this Amendment.

 

(e)             Except as specifically set forth herein, Note and the Loan
Documents previously delivered by the Borrowers shall remain in full force and
effect and are hereby ratified and confirmed in all respects. The indebtedness
evidenced by the Note is continuing indebtedness of the Borrowers and nothing
herein shall be deemed to constitute a payment, settlement or novation of the
Note, or to release or otherwise adversely affect any lien or security interest
securing such indebtedness or any rights of the Lender against any party
primarily or secondarily liable for such indebtedness.

 

3.               Reserved.

 

4.               Representations and Warranties of Borrowers.

 

(a)             The Recitals in this Amendment are true and correct in all
respects.

 

(b)             All representations and warranties of each Borrower in the Loan
Agreement and in the other Loan Documents to which each Borrower is a party are
incorporated herein in full by this reference and are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty expressly relates to an earlier date.

 

(c)             No Event of Default or Unmatured Event of Default has occurred
and is continuing.

 

(d)             Each Borrower has the power, and has been duly authorized by all
requisite action, to execute and deliver this Amendment. This Amendment has been
duly executed by each Borrower.

 

(e)             This Amendment is the legal, valid and binding obligation of
each Borrower, enforceable against each Borrower and each of the other Borrowers
in accordance with their respective terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar law affecting creditors’ rights generally.

 

(f)              The execution, delivery and performance of this Amendment do
not and will not (i) violate any law, rule, regulation or court order to which
any of the Borrowers is subject; (ii) conflict with or result in a breach of the
certificate of formation or incorporation, bylaws, limited liability company
agreement or other organizational documents of any of the Borrowers or any other
agreement or instrument to which it is party or by which the properties of any
of the Borrowers is bound; or (iii) result in the creation or imposition of any
Lien on any property of any of the Borrowers, whether now owned or hereafter
acquired, other than Liens in favor of the Lender.

 

(g)             No consent or authorization of, filing with or other act by or
in respect of any Person is required in connection with the execution, delivery
or performance by each of the Borrowers, or the validity or enforceability, of
this Amendment, or the consummation of the transactions contemplated hereby.

 

5.               Conditions Precedent to Effectiveness. This Amendment shall be
effective on the date when each of the following conditions shall have been
satisfied in the sole discretion of the Lender:

 

(a)             Amendment. Each of the Borrowers and the Lender shall have
delivered to the Lender executed counterparts of this Amendment;

 

(b)             Secretary and Manager Certificates. With respect to each
Borrower (i) good standing certificates in its state of incorporation (or
formation) and in each other state requested by the Lender; and (ii)
certification that the certificates delivered by such Borrower on or about May
7, 2018, remain in full force and effect (it being understood that the Lender
may conclusively rely on each such certificate until formally advised by a like
certificate of any changes therein), all certified by its secretary or an
assistant secretary or manager (or similar officer) as being in full force and
effect without modification; and

 

 

 



 7 

 

 

(c)             Other Documents. The Borrowers shall have delivered to the
Lender such other agreements, certificates, instruments and other documents as
the Lender may reasonably request to accomplish the purposes of this Amendment.

 

6.             Reference to and Effect on Loan Documents.

 

(a)             Ratification. Except as specifically provided in this Amendment,
the Loan Agreement and the other Loan Documents shall remain in full force and
effect and each Borrower hereby ratifies and confirms each such Loan Document.

 

(b)             No Waiver. Except as expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver or
forbearance of any right, power or remedy of either party under the Loan
Agreement or any of the other Loan Documents, or, except as expressly provided
in herein, constitute a consent, waiver or modification with respect to any
provision of the Loan Agreement or any of the other Loan Documents. Upon the
effectiveness of this Amendment each reference in (a) the Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” or words of similar import and (b) any
other Loan Document to “the Agreement” shall, in each case and except as
otherwise specifically stated therein, mean and be a reference to the Loan
Agreement as amended and modified hereby.

 

7.               Entire Agreement. This Amendment, including all annexes,
exhibits, schedules and other documents incorporated by reference herein or
delivered in connection herewith, constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all other
understandings, oral or written, with respect to the subject matter hereof.

 

8.               Fees and Expenses. As provided in the Loan Agreement, the
Borrowers agree to pay on demand all reasonable fees, costs and expenses
incurred by the Lender in connection with the preparation, execution and
delivery of this Amendment.

 

9.               Severability. Wherever possible, each provision of this
Amendment shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Amendment shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Amendment.

 

10.            Conflict of Terms. Except as otherwise provided in this
Amendment, if any provision contained in this Amendment is in conflict with, or
inconsistent with, any provision in any of the other Loan Documents, the
provision contained in this Amendment shall govern and control.

 

11.            Successors and Assigns. This Amendment shall inure to the benefit
of and be binding upon the successors and permitted assigns of the Lender and
shall be binding upon the successors and assigns of each Borrower.

 

12.            Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall be one and the same instrument. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic transmission (such as fax or e-mail) shall
be as effective as delivery of a manually executed counterpart thereof.

 

13.            Headings. The paragraph headings used in this Amendment are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

 

14.            Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS SET FORTH IN THE CREDIT
AGREEMENT.

 

 

 



 8 

 

 

15.            Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AMENDMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION
IN ANY OTHER JURISDICTION. THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT
TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH OF THE PARTIES FURTHER CONSENTS TO
THE SERVICE OF PROCESS IN THE MANNER SET FORTH IN THE LOAN AGREEMENT. EACH OF
THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

16.            Waiver of Jury Trial. THE LENDER AND EACH OF THE BORROWERS, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AMENDMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE
COLLATERAL, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR
ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE
FOREGOING, AND EACH AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE LENDER ENTERING INTO THIS AMENDMENT.

 

17.            Release of Claims. In consideration for entering into this
agreement, the sufficiency of which is acknowledged, and excepting only the
contractual obligations respecting future performance by the Lender arising
under the Loan Agreement and the Loan Documents, each of the Borrowers hereby
irrevocably releases and forever discharges the Lender and each of its
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, representatives and attorneys (each, a “Released Person”) of and from
all damages, losses, claims, demands, liabilities, obligations, actions and
causes of action whatsoever which such Borrowers may now have or claim to have
on and as of the date hereof against any Released Person, whether presently
known or unknown, liquidated or unliquidated, suspected or unsuspected,
contingent or non-contingent, and of every nature and extent to the extent
arising out of, under or from the Loan Agreement, Loan Documents and related
transactions (collectively, “Claims”). Each Borrower jointly and severally
represents and warrants to the Lender that it has not granted or purported to
grant to any other Person any interest whatsoever in any Claim, as security or
otherwise. The Borrowers shall jointly and severally indemnify, defend and hold
harmless each Released Person from and against any and all Claims and any loss,
cost, liability, damage or expense (including reasonable attorneys’ fees and
expenses) incurred by any Released Person in investigating, preparing for,
defending against, providing evidence or producing documents in connection with
or taking other action in respect of any commenced or threatened Claim.

 

EACH BORROWER AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS AMENDMENT. EACH
BORROWER HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT
OTHERWISE HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW
MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, EACH BORROWER
WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT OTHERWISE HAVE UNDER ANY
OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR RESTRICT THE
EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR RELEASES HEREUNDER.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 



 9 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

  THE LENDER:       CIBC BANK USA FORMERLY KNOWN AS THE PRIVATE BANK AND TRUST
COMPANY           By: /s/ Christopher M. Trimbach, Associate Managing Director –
Commercial Banking   Authorized Officer

 

THE BORROWERS:

 

Lifeway Foods, Inc.

 

 

By: /s/Douglas A. Hass

Title: General Counsel

 

 

Fresh Made, Inc.

 

 

By: /s/ Douglas A. Hass

Title: General Counsel

 

 

THE LIFEWAY KEFIR SHOP LLC

 

 

By: /s/ Douglas A. Hass

Title: General Counsel

 

 

LIFEWAY WISCONSIN, INC.

 

 

By: /s/ Douglas A. Hass

Title: General Counsel

 

 

 



 10 

 

 

ANNEX 1 (AMENDED AND RESTATED EXHIBIT C)

FORM OF BORROWING BASE CERTIFICATE

 

To: CIBC Bank USA, as Lender

 

Please refer to the Loan and Security Agreement dated as of May [__], 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”) among LIFEWAY FOODS, INC., an Illinois
corporation (“Lifeway”), FRESH MADE, INC., a Pennsylvania corporation (“FMI”),
THE LIFEWAY KEFIR SHOP LLC, an Illinois limited liability company formerly known
as STARFRUIT, LLC (“LKS”), and LIFEWAY WISCONSIN, INC., an Illinois corporation
(“LWI” and together with Lifeway, FMI and LKS being sometimes individually
referred to as a “Borrower” and collectively referred to as the “Borrowers”),
and CIBC Bank USA, as Lender. This certificate (this “Certificate”), together
with supporting calculations attached hereto, is delivered to you pursuant to
the terms of the Loan and Security Agreement. Capitalized terms used but not
otherwise defined herein shall have the same meanings herein as in the Loan and
Security Agreement.

 

Borrowers hereby certify and warrant to Lender that at the close of business on
______________, ____ (the “Calculation Date”), the Borrowing Base was
$_____________, computed as set forth on the schedule attached hereto.

 

Borrowers have caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on ___________, ______.

 

  Lifeway Foods, Inc.           By: ____________________________   Title:
___________________________       Fresh Made, Inc.           By:
____________________________   Title: ___________________________       THE
LIFEWAY KEFIR SHOP LLC           By: ____________________________  
Title:___________________________                   LIFEWAY WISCONSIN, INC.    
      By: ___________________________   Title: __________________________

 

 

 

 



 11 

 

 



1. Gross Accounts $_________           2. Less Ineligibles               -
Lender’s Lien Not Perfected $_________     - Subject to other Lien $_________  
  - Subject to Offset, etc. $_________     - Account Debtor not in U.S.
$_________     - Sale on Approval, Sale or Return, Bill and Hold or Consignment
$_________     - Over 90 days past invoice date $_________     - Affiliate
Receivables $_________     - Non-assignable $_________     - Other $_________  
  - Total   $_________ 3. Eligible Accounts [Item 1 minus Item 2] $_________    
      4. Item 3 times 85%   $_________         5. Gross Inventory   $_________  
      6. Less Ineligibles               - Lender’s Lien Not Perfected $_________
    - Subject to other Lien $_________     - Not Salable $_________     -
Located off-site and no Collateral Access Agreement $_________     - Not located
in U.S. $_________     - Supply items; packaging $_________     - Advance
payments received $_________     - Other $_________     - Total   $_________    
      7. Eligible Inventory [Item 5 minus Item 6] $_________       8. Item 7
times 50%   $_________         9. Borrowing Base   $_________           [Item 4
plus Item 8]             10. Lesser of Item 9 and the Revolving Commitment  
$_________         11. Revolving Outstandings (includes Stated Amount of Letters
of Credit)   $_________         12. Revolving Loan Availability              
[Excess of Item 10 over Item 11]   $_________ 13. Required Prepayment      
[Excess of sum of Item 11 over Item 12]   $_________

 

 

 



 12 

